Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed 12/18/20 has been entered. Claims 1-12 are currently pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pforte (US 2015/0273757) in view of Miyazawa (US 4777077).
Regarding claim 1, Pforte teaches a method of applying a coating (figure 2 #12) to a planar carrier sheet (11) to form a component (paragraphs 71-74 and claim 1) and attaching the component to a non-planar surface of a workpiece (paragraphs 23, 100-101 and 126-127). Pforte also teaches the detachable layer (paragraph 72).
Pforte does not teach adhering the component to a workpiece and removing the carrier sheet leaving the coating attached to the workpiece.
Miyazawa teaches applying a coating to a carrier sheet to form a component, adhering the component to a workpiece and removing the carrier sheet leaving the coating attached to the workpiece (example 1 and column 3 lines 3-36).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Pforte such that the planar carrier sheet is separated from workpiece leaving the coating behind as taught by Miyazawa as doing such creates a product of good vacuum stability and heat resistance (column 1 lines 49-52).

Regarding claim 2, the teachings of Pforte and Miyazawa are disclosed above. Pforte also teaches that the coating can be applied by ink jetting (paragraph 31).

Regarding claim 3, the teachings of Pforte and Miyazawa are disclosed above.  Pforte also teaches the coating material is a polymer (paragraph 74).

Regarding claim 4, the teachings of Pforte and Miyazawa are disclosed above.   Pforte also teaches that the planar sheet can comprise of a polymer (PET) (paragraphs 23-25).

Regarding claim 5, the teachings of Pforte and Miyazawa are disclosed above. Pforte also teaches that the planar sheet comprises a first and second layer (111 and 112, carrier layer) (paragraphs 23-25 and 72-74) and that the planar sheet comprises an adhesive layer (PC or ABS) (paragraphs 21, 25 and 72-74).

Regarding claim 6, the teachings of Pforte and Miyazawa are disclosed above. Pforte also teaches that the thickness of the planar sheet is 250 micrometers (paragraph 73).
The references do not teach the area of the planar sheet.
	It would have been obvious to one of ordinary skill in the art to modify the size planar sheet in order to achieve the desired product of the user. Changing the size of the planar sheet is a change of shape and would not produce any new or unexpected results. Changing the size (area) would allow the user to create differently shaped products which would have a wider array of uses which increase the efficiency of the process.

Regarding claim 7, the teachings of Pforte and Miyazawa are disclosed above. Pforte also teaches that the coating is applied to the surface of the carrier sheet (as 

Regarding claim 8, the teachings of Pforte and Miyazawa are disclosed above. Pforte also teaches that the coating can be applied drop by drop and different gradations can occur on the carrier sheet (paragraph 16) and that this application can be used to make different symbols or logos (paragraph 84) and that this droplet would inherently have a thickness which would be a protrusion extending away from the remainder of the coating.

Regarding claim 9, the teachings of Pforte and Miyazawa are disclosed above. Pforte also teaches that the coating can be applied in any manner which is desired by the user (paragraph 84), including different symbols or logos. These droplets would be capable of being indexing marks as they need to be in specific locations to make the desired symbol and therefore would read upon the claim.

Regarding claim 11, the teachings of Pforte and Miyazawa are disclosed above. Pforte also teaches that a vacuum or clamps are used to adhere the layers together (paragraph 47).


10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pforte (US 2015/0273757) in view of Miyazawa (US 4777077) as applied to the rejection of claim 1 above, and in further view of Gardner (US 7198826).
Regarding claim 10, the teachings of Pforte and Miyazawa are disclosed above.
The references do not teach that the component is cured prior to the attachment to the workpiece.
Gardner teaches that a coating is applied to a carrier, cured and then a further workpiece is attached to the component (abstract).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Pforte and Miyazawa such that a coating is applied to a carrier, cured and then a further workpiece is attached to the component as taught by Gardner as doing such allows the user to control the mechanical properties of the surface layer (column 1 lines 55-67). 


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pforte (US 2015/0273757) in view of Miyazawa (US 4777077) as applied to the rejection of claim 1 above, and in further view of El-Siblani (US 2014/0322374).
Regarding claim 12, the teachings of Pforte and Miyazawa are disclosed above. 
The references do not teach that a component is stretched when attached to a workpiece.
El-Siblani teaches that a film (carrier sheet) is preferably stretched when attached to a substrate (workpiece) (paragraph 87).
.


Response to Arguments
Applicant's arguments filed 12/18/20 have been fully considered but they are not persuasive.
Applicant argues on pages 5-6 of the Remarks that Pforte does not teach and separating the planar carrier sheet from the coating after attaching the component to the non-planar surface, such that the coating remains attached to the non-planar surface.
In response to applicant’s argument, it is noted that the Miyazawa is used to teach this aspect of the claim as disclosed above.

Applicant argues on pages 6-7 of the Remarks and separating the planar carrier sheet from the coating after attaching the component to the non-planar surface, such that the coating remains attached to the non-planar surface.
In response to applicant’s argument, it is noted that in example 1 of Miyazawa (column 8 lines 13-68 and column 9 lines 1-10), the reference teaches separating the planar carrier sheet from the coating after attaching the component to the surface, such .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW HOOVER whose telephone number is (571)270-7663.  The examiner can normally be reached on Monday - Thursday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571 270 5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW HOOVER/Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748